Exhibit 10.60

 
 
FIRST AMENDED AND RESTATED RADIOSHACK CORPORATION
2009 INCENTIVE STOCK PLAN


Section I. - General Provisions
 
A.      Purpose of Plan; Stockholder Approval; Termination of Existing Plans
 
1.      The purpose of the First Amended and Restated RadioShack Corporation
2009 Incentive Stock Plan (the “Plan”) is to enhance the profitability and value
of the Company for the benefit of its stockholders by providing for stock
options and other stock awards to attract, retain and motivate officers and
other key employees who make important contributions to the success of the
Company, and to provide equity-linked compensation for directors, consultants
and other advisors of the Company.  The Plan has been amended, effective as of
November 3, 2011.
 
2.      The Plan was previously submitted to and approved by the stockholders of
the Company at the Annual Meeting of stockholders for 2009, which was duly held
in accordance with the applicable laws of the State of Delaware, and the Plan
became effective at that time.
 
B.      Definitions of Terms as Used in the Plan
 
“Adjusted Fair Market Value” shall mean, in the event of a Change in Control,
the greater of (i) the highest price per Share paid to holders of the Shares in
any transaction (or series of transactions) constituting or resulting in a
Change in Control or (ii) the highest Fair Market Value of a Share during the
ninety (90) day period ending on the date of a Change in Control.
 
“Award” shall mean an Option or any Other Stock Award granted under the terms of
the Plan.
 
“Awardee” shall mean the recipient of an Option or any Other Stock Award granted
under the terms of the Plan.
 
“Award Agreement” shall mean the written agreement between the Company and an
Awardee evidencing the grant of an Award and setting forth the terms and
conditions thereof.
 
“Board” shall mean the Board of Directors of the Company.
 
“Business Day” shall mean any day that is not a Saturday, Sunday, legal holiday
or other day on which commercial banks in New York, New York are authorized or
required by law to close.
 
“Change in Capitalization” shall mean any increase or reduction in the number of
Shares, or any change (including, but not limited to, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities of the Company, by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, spin-off, split-up, issuance of warrants
or rights or debentures, stock dividend, stock split or reverse stock split,
cash dividend, property dividend, combination or exchange of shares, repurchase
of shares, change in corporate structure or otherwise.
 
 
1

--------------------------------------------------------------------------------

 


“Change in Control” shall mean the occurrence during the term of the Plan and
during the term of any Award grant under the Plan of:
 
(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act) immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifteen percent
(15%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a Non-Control Acquisition
(as hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control.
 
A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a “Subsidiary”), (ii) the Company
or its Subsidiaries, or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined).
 
(b)           The individuals who, as of May 21, 2009, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least two-thirds
of the Board; provided, however, that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or
 
(c)           The consummation of:
 
(i)           A merger, consolidation, reorganization or other business
combination with or into the Company or in which securities of the Company are
issued, unless
 
 
2

--------------------------------------------------------------------------------

 


 
(A)
the stockholders of the Company, immediately before such merger, consolidation,
reorganization or other business combination, own directly or indirectly
immediately following such merger, consolidation, reorganization or other
business combination, at least sixty percent (60%) of the combined voting power
of the outstanding voting securities of the corporation resulting from such
merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization or other business combination,



 
(B)
the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation,
reorganization or other business combination constitute at least two-thirds of
the members of the board of directors of the Surviving Corporation, or a
corporation beneficially directly or indirectly owning a majority of the
combined voting power of the outstanding voting securities of the Surviving
Corporation, or



 
(C)
no Person other than (i) the Company, (ii) any Subsidiary, (iii) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such merger, consolidation, reorganization or other business combination was
maintained by the Company, the Surviving Corporation, or any Subsidiary, or (iv)
any Person who, immediately prior to such merger, consolidation, reorganization
or other business combination had Beneficial Ownership of fifteen percent (15%)
or more of the then outstanding Voting Securities, has Beneficial Ownership of
fifteen percent (15%) or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities, and



 
A transaction described in clauses (A) through (C) shall herein be referred to
as a “Non-Control Transaction.”



(ii)           A complete liquidation or dissolution of the Company; or
 
 
(iii)           The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than (i) any such sale or disposition
that results in at least fifty percent (50%) of the Company’s assets being owned
by one or more subsidiaries or (ii) a distribution to the Company’s stockholders
of the stock of a subsidiary or any other assets).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities (X)
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this subsection (X)) as
a result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur, or (Y) and such Subject Person (1) within
fourteen (14) Business Days (or such greater period of time as may be determined
by action of the Board) after such Subject Person would otherwise have caused a
Change in Control (but for the operation of this clause (Y)), such Subject
Person notifies  the Board that such Subject Person did so inadvertently, and
(2) within seven (7) Business Days after such notification (or such greater
period of time as may be determined by action of the Board), such Subject Person
divests itself of a sufficient number of Voting Securities so that such Subject
Person is no longer the Beneficial Owner of more than the permitted amount of
the outstanding Voting Securities.
 
 
3

--------------------------------------------------------------------------------

 


“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
 
“Committee” shall mean a committee of the Board consisting of at least two (2)
members, all of whom are Disinterested Directors appointed by the Board to
administer the Plan and to perform the functions set forth herein.
 
“Common Stock” shall mean RadioShack Corporation $1.00 par value Common Stock or
common stock of the Company outstanding upon the reclassification of the Common
Stock or any other class or series of common stock, including, without
limitation, by means of any stock split, stock dividend, creation of targeted
stock, or other distributions of stock in respect of stock, or any reverse stock
split, or by reason of any recapitalization, merger or consolidation of the
Company.
 
“Company” shall mean RadioShack Corporation.
 
“Disinterested Director” shall mean a director of the Company who is both a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act,
and an “Outside Director” within the meaning of Section 162(m) of the Code.
 
“Dividend Equivalent Right” shall mean a right granted with respect to an Award
entitling the Awardee to receive the equivalent value of dividends paid on the
Shares prior to vesting of the Award.  Such Dividend Equivalent Rights shall be
converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Committee.
 
“Effective Date” shall have the meaning specified in Section IV.K.
 
“Eligible Director” shall mean a Director of the Company who is not an employee
at the time of grant of the Company or any Subsidiary.
 
“Eligible Employee” shall mean any officer, key employee, any employee or a
consultant or an advisor of the Company or a Subsidiary designated by the
Committee as eligible to receive Awards subject to the conditions set forth
herein.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall mean on any date the average of the high and low sales
prices of the Shares on such date on the principal national securities exchange
on which such Shares are listed or admitted to trading, or if such Shares are
not so listed or admitted to trading, the arithmetic mean of the per Share
closing bid price and per Share closing asked price on such date as quoted on
the National Association of Securities Dealers Automated Quotation System or
such other market in which such prices are regularly quoted, or, if there have
been no published bid or asked quotations with respect to Shares on such date,
the Fair Market Value shall be the value established by the Board in good faith
and, in the case of an Incentive Stock Option, in accordance with Section 422 of
the Code, and, in the case of a Non-Qualified Stock Option or Stock Appreciation
Right, in accordance with Section 409A of the Code.
 
 
4

--------------------------------------------------------------------------------

 
 
“Full Value Award” shall mean a grant of a Restricted Stock Award or Restricted
Stock Unit Award, the matching portion (if any) of an Award under the Plan, and
any Award (or portion thereof) that provides for an Awardee to receive Shares,
or the value thereof, without payment by the Awardee of an amount at least equal
to the Fair Market Value of the Shares at the time of grant.
 
“Grantee” shall mean a person to whom an Other Stock Award has been granted
under the Plan.
 
“Incentive Stock Options” shall mean an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.
 
“Non-Qualified Stock Options” shall mean Options that do not qualify as
Incentive Stock Options.
 
“Option” shall mean the right, granted under the Plan, to purchase a specified
number of Shares, at a fixed price for a specified period of time.
 
“Optionee” shall mean a person to whom an Option has been granted under the
Plan.
 
“Other Stock Award” shall mean any Award granted under Section III of the Plan.
 
“Parent” shall mean any corporation which is a parent corporation (within the
meaning of Section 424(e) of the Code) with respect to the Company.
 
“Restricted Stock Award” shall mean an Award of Shares on which are imposed
restrictions on transferability or other stockholder rights, including, but not
limited to, restrictions which subject such Award to a “substantial risk of
forfeiture” as defined in Section 83 of the Code.
 
“Restricted Stock Unit Award” shall mean an Award granted pursuant to Section
III.B. hereof.
 
“Stock Appreciation Right” shall mean a right granted under the terms of the
Plan to receive an amount equal to the excess of the Fair Market Value of one
share of Common Stock as of the date of exercise of the Stock Appreciation Right
over the price per share of Common Stock specified in the Award Agreement of
which it is a part.
 
“Secretary of the Company” shall mean the duly authorized and appointed
secretary of the Company.
 
“Shares” shall mean shares of Common Stock.
 
“Share Withholding” shall have the meaning specified in Section IV.I. hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any corporation which is a subsidiary corporation (within the
meaning of Section 424(f) of the Code) with respect to the Company.


“Taxable Event” shall have the meaning specified in Section IV.I. hereof.


“Ten-Percent Stockholder” shall mean an Eligible Employee, who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, or of
a Parent or a Subsidiary.
 
“Unfunded Deferred Compensation Plan for Directors” shall mean the Second
Amended and Restated RadioShack Corporation Unfunded Deferred Compensation Plan
for Directors, as amended from time to time and any plan designated as a
successor thereto.
 
“Withholding Tax” shall have the meaning specified in Section IV.I. hereof.
 
C.      Scope of Plan and Eligibility
 
Any Eligible Employee selected by the Committee and any member of the Board
selected by the Committee shall be eligible for any Award contemplated under the
Plan (except for Incentive Stock Options, which may only be granted to Eligible
Employees employed by the Company or a Subsidiary of the Company).
 
D.      Authorization and Reservation
 
1.      The Company shall establish a reserve of 11,000,000 authorized
Shares.  This reserve shall represent the total number of Shares that may be
presently issued pursuant to Awards, subject to the last sentence of this
Section I.D.1., Section I.D.2., and Section IV.G.1.  The reserves may consist of
authorized but unissued Shares or of reacquired shares, or both.  Full Value
Awards will be counted against the reserve in a 1.68-to-1 ratio.
 
2.      Upon the forfeiture, termination, or expiration of an Award, all Shares
not issued thereunder shall become available for the granting of additional
Awards.  Awards under the Plan which are payable in cash will not be counted
against the reserve unless actual payment is made in Shares instead of cash.
 
3.      Shares tendered by Eligible Employees to the Company as full or partial
payment upon exercise of Options or Stock Appreciation Rights (to the extent the
number of reserved shares exceeds the number of shares actually issued upon
exercise of the Stock Appreciation Rights) granted under the Plan and Shares
withheld by, or otherwise remitted to, the Company to satisfy an Eligible
Employee’s tax withholding obligations with respect to Awards under the Plan
shall not become available for the granting of additional Awards under the Plan.
 
E.      Grant of Awards and Administration of the Plan
 
1.      The Plan shall be administered by the Committee which shall hold
meetings at such times as may be necessary for the proper administration of the
Plan.  No member of the Committee shall be liable for any action, failure to
act, determination or interpretation made in good faith with respect to this
Plan or any transaction hereunder, except for liability arising from his or her
own willful misfeasance, gross negligence or reckless disregard of his or her
duties.  The Company hereby agrees to indemnify each member of the Committee for
all costs and expenses and, to the extent permitted by applicable law, any
liability incurred in connection with defending against, responding to,
negotiation for the settlement of or otherwise dealing with any claim, cause of
action or dispute of any kind arising in connection with any actions in
administering this Plan or in authorizing or denying authorization to any
transaction hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
2.      Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time to determine those individuals
to whom Awards shall be granted under the Plan and the number of Options or
Other Stock Awards to be granted to each Awardee and to prescribe the terms and
conditions (which need not be identical) of each Award, including the purchase
price per Share subject to each Option, and make any amendment or modification
to any Award Agreement consistent with the terms of the Plan.
 
3.      Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time:
 
(a)           to construe and interpret the Plan and the Awards granted
thereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Award Agreement, in the manner and to the extent it shall deem necessary or
advisable to make the Plan fully effective, and all decisions and determinations
by the Committee in the exercise of this power shall be final, binding and
conclusive upon the Company, its Subsidiaries, the Awardees and all other
persons having any interest therein;
 
(b)           in the absence of a policy concerning leaves of absence, to
determine the duration and purposes for leaves of absence which may be granted
to an Awardee on an individual basis without constituting a termination of
employment or service for purposes of the Plan;
 
(c)           to exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and
 
(d)           generally, to exercise such powers and to perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.
 
4.      The maximum number of shares with regard to which Awards of Options or
Stock Appreciation Rights may be granted to any individual during any one fiscal
year is 5,000,000.  Awards granted in a fiscal year but cancelled during that
same year will continue to be applied against the annual limit for that year,
despite cancellation.
 
5.      Awards may also be granted to Eligible Directors, subject to the
limitations of the Plan, pursuant to a written, non-discretionary policy
established by the Committee.  Such policy shall set forth the types of Award(s)
to be granted to the Eligible Directors, the number of shares or number of
shares objectively discernible (such as by a formula) of Common Stock to be
subject to the Awards, the conditions on which such Awards shall be granted,
become exercisable, and/or payable and expire, and such other terms and
conditions as the Committee shall determine in its discretion.  Awards may also
be deferred by Eligible Directors pursuant to their elections, if any, under the
Unfunded Deferred Compensation Plan for Directors.
 
 
7

--------------------------------------------------------------------------------

 
 
6.           To the extent permitted by applicable law, the Committee may
delegate its powers and duties under the Plan to one or more members of the
Board or one or more officers of the Company or a Subsidiary or a committee of
such officers, subject to such terms, conditions and limitations as the
Committee may establish in its sole discretion; provided, however, that the
Committee shall not delegate its powers and duties under the Plan (i) with
regard to officers or directors of the Company or any Subsidiary who are subject
to Section 16 of the Securities Exchange Act of 1934, as amended, or (ii) in
such a manner as would cause an Award that otherwise would be exempt from the
deduction limits of Section 162(m) of the Code as qualified performance based
compensation not to comply with the requirements for such exemption.
 
Section II. - Stock Options
 
A.      Description
 
The Committee may grant Incentive Stock Options and/or Non-Qualified Stock
Options to Eligible Employees under the Plan; provided, however, Incentive Stock
Options shall only be granted to Eligible Employees who are employees of the
Company or a Subsidiary of the Company at the time the Incentive Stock Option is
granted.  The Committee may grant Non-Qualified Stock Options to Eligible
Directors under the Plan.  Subject to the provisions of the Plan, the Committee
shall have full and final authority to select those Eligible Employees and
Eligible Directors who will receive Options, the terms and conditions of which
shall be set forth in an Award Agreement.
 
B.      Terms and Conditions of Eligible Employee Options
 
1.      Purchase Price.  The purchase price or the manner in which the purchase
price is to be determined for Shares under each Option shall be determined by
the Committee and set forth in the Award Agreement; provided, however, that the
purchase price per Share under each Incentive Stock Option shall not be less
than 100% of the Fair Market Value of a Share on the date the Incentive Stock
Option is granted (110% in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder) and the purchase price per Share under each
Non-Qualified Stock Option shall not be less than 100% of the Fair Market Value
of a Share on the date the Non-Qualified Stock Option is granted.
 
2.      Maximum Duration.  Options granted hereunder shall be for such term as
the Committee shall determine, provided that an Incentive Stock Option shall not
be exercisable after the expiration of ten (10) years from the date it is
granted (five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder) and a Non-Qualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted.
The Committee may, subsequent to the granting of any Option, extend the term
thereof but in no event shall the term as so extended exceed the maximum term
provided for in the preceding sentence.
 
 
8

--------------------------------------------------------------------------------

 
 
3.      Vesting.  Subject to Sections II.B.6 hereof, an Option shall become
exercisable in such installments (which need not be equal) and at such times as
may be designated by the Committee and set forth in the Award Agreement.  To the
extent not exercised, installments shall accumulate and be exercisable, in whole
or in part, at any time after becoming exercisable, but not later than the date
the Option expires.  The Committee may, in its discretion, accelerate the
exercisability of any Option or portion thereof at any time.
 
4.      Method of Exercise.  The exercise of an Option shall be made only by a
written notice delivered in person, by facsimile, electronic means, or by mail
to such person, entity and location as may be designated by the Secretary of the
Company, specifying the number of Shares to be purchased and accompanied by
payment therefor and otherwise in accordance with the Award Agreement pursuant
to which the Option was granted.  The purchase price for any Shares purchased
pursuant to the exercise of an Option shall be paid in full upon such exercise
by any one or a combination of the following: (i) cash (including by means of a
same-day-sale exercise) or (ii) transferring Shares to the Company upon such
terms and conditions as determined by the Committee. Notwithstanding the
foregoing, the Committee shall have discretion to determine at the time of grant
of each Option or at any later date (up to and including the date of exercise)
the form of payment acceptable in respect of the exercise of such Option.  The
written notice pursuant to this Section II.B.4. may also provide instructions
from the Optionee to the Company that upon receipt of the purchase price in cash
from the Optionee’s broker or dealer, that has been approved by the Company,
designated as such on the written notice, in payment for any Shares purchased
pursuant to the exercise of an Option, the Company shall issue such Shares
directly to the designated broker or dealer that has been approved by the
Company.  Any Shares transferred to the Company as payment of the purchase price
under an Option shall be valued at their Fair Market Value on the day preceding
the date of exercise of such Option.  If requested by the Committee, the
Optionee shall deliver the Award Agreement evidencing the Option to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and return such Award Agreement to the Optionee.  No fractional Shares (or cash
in lieu thereof) shall be issued upon exercise of an Option and the number of
Shares that may be purchased upon exercise shall be rounded to the nearest
number of whole Shares.
 
5.      Rights of Optionees.  No Optionee shall be deemed for any purpose to be
the owner of any Shares subject to any Option unless and until (i) the Option
shall have been exercised pursuant to the terms thereof, (ii) the Company shall
have issued and delivered the Shares to the Optionee or his designated broker or
dealer (or through direct registration system described in Section IV.B.2.
below) that has been approved by the Company and (iii) the Optionee’s name or
the name of his designated broker or dealer that has been approved by the
Company shall have been entered as a stockholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Shares.
 
6.      Effect of Change in Control on Options.  Notwithstanding anything
contained in the Plan to the contrary, unless an Award Agreement evidencing an
Option provides otherwise, in the event of a Change in Control, the Option shall
become immediately and fully vested and exercisable.  In the event of the sale
or other disposition of substantially all of the stock or assets of a Subsidiary
or a division, the Committee shall have the discretion to determine whether all
or certain outstanding Awards held by an Awardee working for the affected
Subsidiary or division shall become fully vested. In addition, an Award
Agreement evidencing an Option may provide that the Optionee will be permitted
to surrender for cancellation within sixty (60) days after such Change in
Control, the Option or portion of the Option to the extent not yet exercised and
the Optionee will be entitled to receive a cash payment in an amount equal to
the excess, if any, of (x) (A) in the case of a Non-Qualified Stock Option, the
greater of (1) the Fair Market Value, on the date preceding the date of
surrender, of the Shares subject to the Option or portion thereof surrendered or
(2) the Adjusted Fair Market Value of the Shares subject to the Option or
portion thereof surrendered, or (B) in the case of an Incentive Stock Option,
the Fair Market Value, on the date preceding the date of surrender, of the
Shares subject to the Option or portion thereof surrendered, over (y) the
aggregate purchase price for such Shares under the Option or portion thereof
surrendered.  In the event an Optionee’s employment with, or service as an
Eligible Director, consultant or other advisor of, the Company terminates
following a Change in Control, each Option held by the Optionee that was
exercisable as of the date of termination of the Optionee’s employment or
service shall remain exercisable for a period ending not before the earlier of
(A) the first annual anniversary of the termination of the Optionee’s employment
or service or (B) the expiration of the stated term of the Option.
 
 
9

--------------------------------------------------------------------------------

 
 
Section III. - Other Stock Awards
 
In addition to Options, the Committee may grant Other Stock Awards payable in
Common Stock or cash to Eligible Employees and Eligible Directors, upon such
terms and conditions as the Committee or Board may determine, subject to the
provisions of the Plan.  Other Stock Awards may include, but are not limited to,
the following types of Awards:
 
A.      Restricted Stock Awards
 
1.      The Committee may grant Restricted Stock Awards, each of which consists
of a grant of Shares.  Restricted Stock Awards shall be subject to terms and
conditions determined by the Committee in its sole discretion as well as to the
provisions of the Plan.  Such terms and conditions shall be set forth in a
written Award Agreement.  The Shares granted will be restricted and may not be
sold, pledged, transferred or otherwise disposed of until the lapse or release
of restrictions in accordance with the terms of the Award Agreement and the
Plan.  Prior to the lapse or release of restrictions, all Shares which are the
subject of a Restricted Stock Award are subject to forfeiture as set forth in
the Award Agreement.  Shares issued pursuant to a Restricted Stock Award will be
issued for no monetary consideration.  Each Restricted Stock Award awarded
pursuant to this Section III.A. shall be subject to a written Award Agreement
with the Company, the terms of which may differ from other Award Agreements.  In
such Award Agreement, the Grantee shall agree to be bound by the terms and
conditions of the Plan, the Restricted Stock Award granted pursuant thereto, and
such other matters as the Committee deems appropriate.
 
2.      At the time a Restricted Stock Award is granted, the Committee may, in
its discretion, determine that the payment to the Grantee of dividends, or a
specified portion thereof, declared or paid on such Shares by the Company shall
be (i) deferred until the lapsing of the restrictions imposed upon such Shares
and (ii) held by the Company for the account of the Grantee until such time.  In
the event that dividends are to be deferred, the Committee shall determine
whether such dividends are to be reinvested in Shares (which shall be held in
the same manner as Shares subject to a Restricted Stock Award) or held in
cash.  If deferred dividends are to be held in cash, there may be credited at
the end of each year (or portion thereof) interest on the amount of the account
at the beginning of the year at a rate per annum as the Committee, in its
discretion, may determine.  Payment of deferred dividends in respect of
Restricted Stock Awards (whether held in cash or in the same manner as Shares
subject to Restricted Stock Awards), together with interest accrued thereon, if
any, shall be made to the Grantee upon the lapsing of restrictions imposed on
the Shares in respect of which deferred dividends were paid and in no event
later than a date which is 2-1/2 months after the calendar year in which such
restrictions lapse.  Any dividends deferred (together with any interest accrued
thereon) in respect of any Restricted Stock Award shall be forfeited upon the
forfeiture of Shares subject to the Restricted Stock Award.
 
 
10

--------------------------------------------------------------------------------

 
 
B.      Restricted Stock Unit Awards
 
The terms and conditions of Restricted Stock Unit Awards granted under this
Section III.B. may differ from one another as the Committee shall, in its
discretion, determine.  A Restricted Stock Unit Award is an Award denominated in
Shares that may be settled either in Shares or in cash, in the discretion of the
Committee. Grantees of Restricted Stock Unit Awards do not have the right to
vote or to receive dividends during the restricted period (although if dividends
were to be paid on the Shares, the terms of the Awards could provide for
Dividend Equivalent Rights to be accrued or payable in cash).  Restricted Stock
Unit Awards may not be sold, assigned or transferred during the restricted
period.  Each Restricted Stock Unit Award awarded pursuant to this Section
III.B. shall be subject to a written Award Agreement with the Company, the terms
of which may differ from other Award Agreements.  In such Award Agreement, the
Grantee shall agree to be bound by the terms and conditions of the Plan, the
Restricted Stock Unit Award granted pursuant thereto, and such other matters as
the Committee deems appropriate.
 
C.      Dividend Equivalent Rights


Any Eligible Employee or Eligible Director selected by the Committee may be
granted Dividend Equivalent Rights based on the dividends declared on the Shares
that are subject to any Award (other than Options or Stock Appreciation Rights),
to be credited as of dividend payment dates, during the period between the date
the Award is granted and the date the Award is exercised, vests, is settled or
expires, as determined by the Committee.  Such Dividend Equivalent Rights shall
be converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Committee.


D.      Stock Appreciation Rights


The Committee may, in its discretion, grant Stock Appreciation Rights to
Eligible Employees or Eligible Directors.  Subject to the provisions of the
Plan, the Committee in its sole discretion shall determine the terms and
conditions of the Stock Appreciation Rights.  Such terms and conditions shall be
set forth in a written Award Agreement.  Each Stock Appreciation Right shall
entitle the holder thereof to elect, prior to its cancellation or termination,
to exercise such Stock Appreciation Right and receive either cash or shares of
Common Stock, or both, as the Committee may determine, in an aggregate amount
equal in value to the excess of the Fair Market Value of the Common Stock on the
date of such election over the exercise price of the Stock Appreciation
Right.  The exercise price of any Stock Appreciation Rights granted hereunder
shall be determined by the Committee and set forth in the Award Agreement;
provided, however, that the exercise price for each Stock Appreciation Right
granted hereunder shall not be less than 100% of the Fair Market Value of a
Share on the date the Stock Appreciation Right is granted.  The term of any
Stock Appreciation Right granted hereunder shall not exceed ten years.
 
 
11

--------------------------------------------------------------------------------

 


E.      Effect of Change in Control on Other Stock Awards


Notwithstanding anything contained in the Plan, unless the Award Agreement
evidencing the Other Stock Award provides to the contrary, in the event of a
Change in Control, all restrictions upon any Other Stock Awards shall lapse
immediately and all such Shares associated with such Awards shall become fully
vested in the Grantee.  In the event of the sale or other disposition of
substantially all of the stock or assets of a Subsidiary or a division, the
Committee shall have the discretion to determine whether all or certain
outstanding Other Stock Awards held by a Grantee employed by the affected
Subsidiary or division shall become fully vested.


F.           Vesting


Subject to Sections III.E. hereof, an Other Stock Award shall vest in such
installments (which need not be equal) and at such times as may be designated by
the Committee and set forth in the Award Agreement.  The Committee may
accelerate the vesting of any Other Stock Award or portion thereof at any time.


Section IV. - Other Governing Provisions
 
A.      Transferability
 
Unless otherwise provided by the Committee, no Award granted hereunder shall be
transferable by the Awardee to whom granted otherwise than by will or the laws
of descent and distribution.  An Option or Stock Appreciation Right may be
exercised during the lifetime of such Awardee only by the Awardee or his or her
guardian or legal representative.  The terms of such Option or Stock
Appreciation Right shall be final, binding and conclusive upon the
beneficiaries, executors, administrators, heirs and successors of the Awardee.
 
B.      Rights as a Stockholder and Direct Registration of Shares
 
1.      Rights as a Stockholder. An Awardee shall have no rights as a
stockholder, with respect to any Options, until the issuance of a Common Stock
certificate for such shares or uncertificated shares in the direct registration
system, and no adjustment other than as stated herein shall be made for
dividends or other rights for which the record date is prior to the issuance of
such Common Stock.  With respect to Other Stock Awards, Awardees shall have such
rights as a stockholder as may be set forth in the terms of the Award Agreement.
 
2.      Direct Registration of Shares.  Notwithstanding anything in this Plan to
the contrary, the Company in its sole discretion may issue Shares or Restricted
Stock Awards hereunder pursuant to the direct registration system, and, in lieu
of the issuance of certificated Shares or Restricted Stock Awards, may issue
uncertificated Shares or Restricted Stock Awards, respectively, to the account
of Awardee. Any references to Share or Restricted Stock Award certificates
shall, in such event, be deemed to refer to uncertificated Shares or Restricted
Stock Awards, as the case may be.
 
 
12

--------------------------------------------------------------------------------

 
 
C.      General Conditions of Awards
 
No Eligible Employee shall have any rights with respect to the Plan, the Shares
reserved or in any Award, contingent or otherwise, until an Award Agreement
shall have been delivered to the Awardee and all of the terms, conditions and
provisions of the Plan applicable to such Awardee shall have been met.
 
D.      Reservation of Rights of Company
 
Neither the establishment of the Plan nor the granting of an Award shall confer
upon any Eligible Employee any right to continue in the employ of the Company or
any Subsidiary or interfere in any way with the right of the Company or any
Subsidiary to terminate such employment at any time.  No Award shall be deemed
to be salary or compensation for the purpose of computing benefits under any
employee benefit, pension or retirement plans of the Company or any Subsidiary,
unless the Committee shall determine otherwise.
 
E.      Acceleration and Delay
 
The Committee may, in its sole discretion, accelerate or delay the vesting,
distribution of Shares, or date of exercise of any Awards except to the extent
such acceleration or delay will result in the imposition of the additional tax
described in Code Section 409A(a)(1)(B)(i)(II) because of failure to satisfy the
requirements of Code Section 409A and the regulations and guidance issued
thereunder.
 
F.      Employment, Disability, Death, or Retirement
 
Restrictions upon Awards granted hereunder shall lapse at such time or times and
on such terms and conditions applicable to such Awards upon initial employment,
termination of employment, disability, death, retirement or other event in
respect of the Awardee as the Committee may determine, within its discretion, at
the time an Award is granted or thereafter.
 
G.      Adjustment Upon Change in Capitalization.
 
1.      In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to the (i) maximum
number and class of Shares or other stock or securities with respect to which
Awards may be granted under this Plan; (ii) the number and class of Shares or
other stock or securities which are subject to outstanding Awards granted under
this Plan, and the purchase price therefor, if applicable; and (iii) the maximum
number and class of Shares or other stock or securities with respect to which
Awards may be granted to any Eligible Employee in any fiscal year.


2.      Any such adjustment in the Shares or other stock or securities subject
to outstanding Incentive Stock Options (including any adjustments in the
purchase price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code.  Any such adjustments to a
Non-Qualified Stock Option or a Stock Appreciation Right shall comply with the
requirements of the regulations under Section 409A of the Code.
 
 
13

--------------------------------------------------------------------------------

 
 
3.      If, by reason of a Change in Capitalization, an Optionee shall be
entitled to exercise an Option with respect to, new, additional or different
shares of stock or securities, such new additional or different shares shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the Shares subject to the Option prior to such
Change in Capitalization.


H.      Modification, Substitution, and Repricing
 
The Committee may, in its discretion, modify outstanding Awards or accept the
surrender of outstanding Awards (to the extent not exercised) and grant new
Awards in substitution for them.  Notwithstanding the foregoing, no modification
of an Award shall adversely alter or impair any rights or obligations under the
Award without the Awardee’s consent.  Without the prior approval of the
Company’s stockholders, the Company will not effect a “repricing” (as defined
below) of any Awards granted under the terms of the Plan.  For purposes of the
immediately preceding sentence, a “repricing” shall be deemed to mean any of the
following actions or any other action have the same effect:  (a) the lowering of
the purchase price of an Award after it is granted; (b) the cancelling of an
Award in exchange for another Award at a time when the purchase price of the
cancelled Award exceeds the Fair Market Value of the underlying Shares (unless
the cancellation and exchange occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction); (c) the purchase of an Award
for cash or other consideration at a time when the purchase price of the
purchased Award exceeds the Fair Market Value of the underlying Shares (unless
the purchase occurs in connection with a merger, acquisition, spin-off or other
similar corporate action); or (d) an action that is treated as a repricing under
generally accepted accounting principles.
 
I.      Withholding of Taxes
 
1.      The Company shall have the right to deduct from any distribution of cash
to any Awardee, an amount equal to the federal, state, foreign, and local income
taxes and other amounts as may be required by law to be withheld (the
“Withholding Taxes”) with respect to the receipt of any Award.  If an Awardee is
to experience a taxable event in connection with the receipt of Shares pursuant
to a payment in Common Stock (including, without limitation, payment in Common
Stock upon exercise of a Stock Appreciation Right) or Option exercise (a
“Taxable Event”), the Company shall withhold a portion of the Shares then
issuable to him or her having an aggregate Fair Market Value, on the vesting
date or exercise date, as the case may be, equal to the Withholding Taxes (a
“Share Withholding”).  The Committee may, by the adoption of rules or otherwise,
(i) modify the provisions of this Section IV.I.1 or impose such other
restrictions or limitations on Share Withholdings as may be necessary to ensure
that the Share Withholdings will be exempt transactions under Section 16(b) of
the Exchange Act, and (ii) permit Share Withholdings to be made at such other
times and subject to such other conditions as the Committee determines will
constitute exempt transactions under Section 16(b) of the Exchange Act.
 
2.      If an Optionee makes a disposition, within the meaning of Section 424(c)
of the Code and regulations promulgated thereunder, of any Share or Shares
issued to such Optionee pursuant to the exercise of an Incentive Stock Option
within the two-year period commencing on the day after the date of the grant or
within the one-year period commencing on the day after the date of transfer of
such Share or Shares to the Optionee pursuant to such exercise, the Optionee
shall, within ten (10) days of such disposition, notify the Company thereof, by
delivery of written notice to the Secretary of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
3.      The Committee shall have the authority, at the time of grant of a
Restricted Stock Award, an Option, or a Stock Appreciation Right under the Plan
or at any time thereafter, to award tax bonuses to designated Awardees, to be
paid upon their vesting or exercise, as the case may be, except as would cause
an Awardee to be subject to Section 409A of the Code.  The amount of any such
payments shall be determined by the Committee.  The Committee shall have full
authority in its absolute discretion to determine the amount of any such tax
bonus and the terms and conditions affecting the vesting and payment thereof.
 
J.      No Warranty of Tax Effect
 
Except as may be contained in the terms of any Award Agreement, no opinion is
expressed nor warranties made as to the tax effects under federal, foreign,
state or local laws or regulations of any Award granted under the Plan.
 
K.      Effective Date; Termination and Amendment of Plan
 
1.      The effective date of the Plan shall be February 19, 2009, the date of
its adoption by the Board (“Effective Date”).  The Plan shall terminate on the
day preceding the tenth anniversary of the Effective Date and no Award may be
granted thereafter.  The Board may sooner terminate the Plan and the Board may
at any time and from time to time amend, modify or suspend the Plan; provided,
however, that:


 
(a)  No such amendment, modification, suspension or termination shall impair or
adversely alter any Award therefor granted under the Plan, except with the
consent of the Awardee, nor shall any amendment, modification, suspension or
termination deprive any Awardee of any Shares which he or she may have acquired
through or as a result of the Plan; and



 
(b)  To the extent necessary under applicable law or listing standards, no
amendment shall be effective unless approved by the stockholders of the Company
in accordance with applicable law and listing standards.





L.      Construction of Plan
 
The place of administration of the Plan shall be in the State of Texas and the
validity, construction, interpretation, administration and effect of the Plan
and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of the State of Texas, without
giving regard to the conflict of laws provisions thereof.
 
M.      Choice of Venue
 
Any legal action against the Plan, the Company, a Subsidiary, the Committee or
Board may only be brought in the state courts in Tarrant County, Texas and/or
the United States District Court in the Northern District of Texas (Fort Worth
Division). 
 
 
15

--------------------------------------------------------------------------------

 
 
N.      Unfunded Nature of Plan
 
The Plan, insofar as it provides for cash payments, shall be unfunded, and the
Company shall not be required to segregate any assets which may at any time be
awarded under the Plan.  Any liability of the Company to any person with respect
to any Award under the Plan shall be based solely upon any contractual
obligations which may be created by the terms of any Award Agreement pursuant to
the Plan.  No such obligation of the Company shall be deemed to be secured by
any pledge of, or other encumbrance on, any property of the Company.
 
O.      Successors
 
All obligations of the Company under the Plan, with respect to any Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
P.      Compliance with Code Section 409A
 
Except as provided in Section IV.Q. hereof, to the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions required by Section 409A of the Code.  To the extent applicable,
the Plan and Award Agreements shall be interpreted in accordance with Section
409A of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date.  Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.
 
Q.      No Representations or Covenants with respect to Tax Qualification
 
Although the Company may endeavor to (1) qualify an Award for favorable tax
treatment under the laws of the United States or jurisdictions outside of the
United States (e.g., incentive stock options under Section 422 of the Code) or
(2) avoid adverse tax treatment (e.g., under Section 409A of the Code), the
Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment, anything to
the contrary in this Plan, including Section IV.P. hereof, notwithstanding.  The
Company shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on holders of Awards under the Plan.
 
 
16

--------------------------------------------------------------------------------

 
 
R.      Eligible Employees Employed in Foreign Jurisdictions
 
In order to enable participants who are foreign nationals or employed outside
the United States, or both, to receive awards under the Plan, the Committee may
adopt such amendments, administrative policies, subplans and the like as are
necessary or advisable, in the opinion of the Committee, to effectuate the
purposes of the Plan and achieve favorable tax treatment under the laws of the
applicable foreign jurisdiction without otherwise violating the terms of the
Plan.
 
S.       Regulations and Other Approvals


1. The obligation of the Company to sell or deliver Shares with respect to
Awards granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.


2.  The Plan is intended to comply with Rule 16b-3 promulgated under the
Exchange Act and, and the Committee shall interpret and administer the
provisions of the Plan or any Award Agreement in a manner consistent
therewith.  Any provisions inconsistent with Rule 16b-3 shall be inoperative and
shall not affect the validity of the Plan.


3.  The Board may make such changes as may be necessary or appropriate to comply
with the rules and regulations of any government authority, or to obtain for
Eligible Employees granted Awards the tax benefits under the applicable
provisions of the Code and regulations promulgated thereunder.


4. Each Award is subject to the requirement that, if at any time the Committee
determines, in its discretion, that the listing, registration or qualification
of Shares issuable pursuant to the Plan is required by any securities exchange
or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award, no Award shall be granted, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions as acceptable to the Committee.


5.  Notwithstanding anything contained in the Plan or any Award Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended, and is not otherwise exempt from such
registration, such Shares shall be restricted against transfer to the extent
required by the Securities Act of 1933, as amended, and Rule 144 or other
regulations thereunder.  The Committee may require any individual receiving
Shares pursuant to an Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under said Act or pursuant to an exemption
applicable under the Securities Act of 1933, as amended, or the rules and
regulations promulgated thereunder. The certificates evidencing any of such
Shares shall be appropriately legended to reflect their status as restricted
securities as aforesaid (or shall be legended as restricted securities in the
direct registration system).
 
 
17

--------------------------------------------------------------------------------

 


T.      Non-Exclusivity of the Plan


The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangements or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of Options or Other Stock Awards otherwise than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.


U.      Clawback Policy


Notwithstanding anything contained herein to the contrary, Awards granted
pursuant to the Plan shall be subject to the Company’s clawback policy, which
has been previously approved by the Board and is incorporated herein by
reference (the “Clawback Policy”).  The Clawback Policy may be amended from time
to time, or terminated, by the Board or the Committee.

 
 18

--------------------------------------------------------------------------------